Per Curiam.

We decide, in- this case, that the order must be. reversed, upon the ground that the General Term óf the City Court had the power to review the decision of the Special Term, although the order made at Special Term was one resting in the discretion of. the court; that the General Term had not only the power to review that order, but it was its duty to do so on appeal. Sprague v. Dunton, 14 Hun, 490; Peart v. Peart, 48 id. 79; Neresheimer v. Bowe, 11 Daly, 306.
The order of the General Term is reversed, and the cause remitted to the General Term, with directions to- hear the appeal. Ten dollars costs and disbursements to appellant. .
Present: Daly, R. J., McAdam and Bischoff, JJ.
Order reversed and cáse remitted with directions to hear appeal, with $10 costs and disbursements.